PER CURIAM.
Appeal from a decision of the Patent Office refusing a claim for patent. The claim is self-explanatory and reads as follows: i
“15. In a phonograph, a record carrier, a spring motor therefor, and means controlled by the extent of rotation of the record carrier for calling attention to the fact that there is not sufficient spring power to play another record.”
The Examiners in Chief resolved the doubt they entertained as to two other claims in applicant’s favor, and accordingly reversed the Examiner as to those claims; they being more specific than the claim here in issue, which they disallowed. The Assistant Commissioner affirmed the Board as to this claim, on the ground that the substance of the invention, if any, lies in properly marking the graduations on the dial, and that, as .Glass (one of the references) has everything except the specific markings of applicant, the claim is not distinguishable from that reference.
Eor the reasons more fully stated by the Board and the Assistant Commissioner, the decision is affirmed. .
Affirmed.